Opinion by
Linn, J.,
In this case the buyer of an electric motor who had paid the purchase price prior to shipment, alleging *60breach of warranty, sued for damages. The court which tried the case without a jury, entered judgment for the plaintiff for $176. Three assignments of error are filed: 1. that plaintiff was not qualified to testify to the market value of the motor delivered; 2. without plaintiff’s evidence of market value, nominal damages only may be awarded; 8. that a new trial should have been granted.
Plaintiff testified he was an electrical engineer, engaged in buying and selling electrical machinery, and that he had been so engaged for thirty years; he exhibited familiarity with electric motors and said he knew the market prices of different types of motors, new and second-hand, not only generally but particularly at the time of the breach of warranty, having sold twenty motors about that time. His testimony was properly received : Katzenberg v. Star, 66 Pa. Superior Ct. 45. We note he was not substantially contradicted.
That conclusion also disposes of the contention that only nominal damages could be allowed. The court was the trier of the fact and as there was evidence to support its conclusion, it binds us. As no abuse of discretion is suggested, we need not review the refusal to grant1 a new trial.
Judgment affirmed.